Exhibit 10.1

Execution Version

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL TRUSTEE,
PURSUANT TO THIS SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL TRUSTEE, HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT, DATED AS OF THE
DATE HEREOF (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME, THE “ABL INTERCREDITOR AGREEMENT”), AMONG UNISYS CORPORATION, THE
SUBSIDIARY GUARANTORS PARTY THERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
COLLATERAL TRUSTEE, JPMORGAN CHASE BANK, N.A., AS ABL AGENT, AND CERTAIN OTHER
PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME
TO TIME AND, IF ENTERED INTO, SUBJECT TO THE PROVISIONS OF THE SENIOR-JUNIOR
INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “SENIOR-JUNIOR INTERCREDITOR AGREEMENT” AND,
TOGETHER WITH THE ABL INTERCREDITOR AGREEMENT, THE “INTERCREDITOR AGREEMENTS”),
AMONG UNISYS CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS COLLATERAL TRUSTEE, AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENTS AND THIS SECURITY AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENTS SHALL GOVERN AND CONTROL.

SECURITY AGREEMENT

Dated as of October 29, 2020

by

UNISYS CORPORATION

as Company

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Trustee

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

Article I DEFINED TERMS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Certain Other Terms      5  

Article II RESERVED

     6  

Article III GRANT OF SECURITY INTEREST

     6  

Section 3.1.

  Collateral      6  

Section 3.2.

  Grant of Security Interest in Collateral      7  

Article IV REPRESENTATIONS AND WARRANTIES

     7  

Section 4.1.

  Title; No Other Liens      7  

Section 4.2.

  Perfection and Priority      7  

Section 4.3.

  Pledged Collateral      8  

Section 4.4.

  Instruments and Tangible Chattel Paper Evidencing Accounts      8  

Section 4.5.

  Intellectual Property      9  

Section 4.6.

  Commercial Tort Claims      9  

Section 4.7.

  Letter-of-Credit Rights      9  

Section 4.8.

  Specific Collateral      9  

Section 4.9.

  Enforcement      9  

Article V COVENANTS

     10  

Section 5.1.

  Maintenance of Perfected Security Interest; Further Documentation and Consents
     10  

Section 5.2.

  Pledged Collateral      11  

Section 5.3.

  Accounts      11  

Section 5.4.

  Commodity Contracts      11  

Section 5.5.

  Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property and Letter-of-Credit Rights      11  

Section 5.6.

  Intellectual Property      12  

Section 5.7.

  Notices      13  

Section 5.8.

  Notice of Commercial Tort Claims      13  

Section 5.9.

  No Interference      14  

Article VI REMEDIAL PROVISIONS

     14  

Section 6.1.

  Code and Other Remedies      14  

Section 6.2.

  Accounts and Payments in Respect of General Intangibles      17  

Section 6.3.

  Pledged Collateral      18  

Section 6.4.

  Proceeds to be Turned over to and Held by Collateral Trustee      19  

Section 6.5.

  Sale of Pledged Collateral      19  

Section 6.6.

  Deficiency      20  

 

i



--------------------------------------------------------------------------------

Article VII COLLATERAL TRUSTEE

     20  

Section 7.1.

  Collateral Trustee’s Appointment as Attorney-in-Fact      20  

Section 7.2.

  Authorization to File Financing Statements      21  

Section 7.3.

  Authority of Collateral Trustee      22  

Section 7.4.

  Duty; Obligations and Liabilities      22  

Section 7.5.

  Account Verification      23  

Article VIII MISCELLANEOUS

     23  

Section 8.1.

  Reinstatement      23  

Section 8.2.

  Release of Collateral      23  

Section 8.3.

  Independent Obligations      24  

Section 8.4.

  No Waiver by Course of Conduct      24  

Section 8.5.

  Amendments in Writing      24  

Section 8.6.

  Additional Grantors; Additional Pledged Collateral      25  

Section 8.7.

  Notices      25  

Section 8.8.

  Successors and Assigns      25  

Section 8.9.

  Counterparts      25  

Section 8.10.

  Severability      25  

Section 8.11.

  Governing Law      25  

Section 8.12.

  Intercreditor Agreements      25  

Section 8.13.

  Waiver of Jury Trial      26  

Section 8.14.

  Submission to Jurisdiction      26  

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

Annex 1        Form of Pledge Amendment

Annex 2        Form of Joinder Agreement

Annex 3        Form of Intellectual Property Security Agreement

Schedule 1    Commercial Tort Claims

Schedule 2    Filings

Schedule 3    Pledged Collateral

Schedule 4    Intellectual Property

Schedule 5    Letter-of-Credit Rights

 

 

iii



--------------------------------------------------------------------------------

This SECURITY AGREEMENT (this “Agreement”) is dated as of October 29, 2020, by
and among Unisys Corporation (the “Company”) and each of the other entities
listed on the signature pages hereof or that becomes a party hereto pursuant to
Section 8.6 (together with the Company, the “Grantors”), in favor of Wells Fargo
Bank, National Association, as collateral trustee under the Collateral Trust
Agreement referred to below (in such capacity, together with its successors and
permitted assigns, “Collateral Trustee”) for the Secured Parties (as defined in
the Collateral Trust Agreement referred to below).

W I T N E S S E T H:

WHEREAS, the Company and each of the Subsidiary Guarantors party thereto have
entered into that certain Indenture, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Notes Indenture”) with Wells Fargo Bank, National Association, as trustee (in
such capacity and together with its successors in such capacity, the “Notes
Trustee”), pursuant to which the Company is issuing 6.875% Senior Secured Notes
due 2027 (together with any additional notes issued from time to time under the
Notes Indenture, the “Notes”);

WHEREAS, in connection with the Notes Indenture, the Company, the Subsidiary
Guarantors party thereto, the Notes Trustee and the Collateral Trustee have
entered into that certain Collateral Trust Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Collateral Trust Agreement”), pursuant to which, among
other things, the Secured Parties appointed the Collateral Trustee to act as
collateral trustee on behalf of the Secured Parties pursuant to such Collateral
Trust Agreement;

WHEREAS, each Grantor, other than the Company, has agreed to guarantee the Pari
Passu Lien Obligations under the terms of the Notes Indenture;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefits from the
issuance of the Notes; and

WHEREAS, it is a requirement of the Notes Indenture that the Grantors shall have
executed and delivered this Agreement to the Collateral Trustee for the ratable
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Trustee, for the ratable benefit of the Secured Parties, as
follows:

ARTICLE I

DEFINED TERMS

Section 1.1.    Definitions.

(a)    Capitalized terms used herein without definition are used as defined in
the Collateral Trust Agreement or, if not defined therein, the Notes Indenture.



--------------------------------------------------------------------------------

(b)    The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “documents”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation”, “tangible chattel
paper” and “timber to be cut”.

(c)    The following terms shall have the following meanings:

“Agreement” means this Security Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office, as applicable.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
to close.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.

“Collateral” has the meaning specified in Section 3.1.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a multi-party deposit account, securities account or
commodities account control agreement by and among the applicable Grantor, the
Collateral Trustee, the ABL Collateral Agent (if applicable), the First Lien
Debt Collateral Agent (if applicable) and the depository, securities
intermediary or commodities intermediary, and each in form and substance
satisfactory to the Collateral Trustee and, in any event, providing to the
Collateral Trustee “control” of such deposit account, securities or commodities
account within the meaning of Articles 8 and 9 of the UCC.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, licensing any right to or interest in any
Intellectual Property.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether contingent or actual.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Grantor to perform its obligations under the
Pari Passu Lien Documents; or (c) a material adverse effect upon (i) the
legality, validity, binding effect or enforceability of any Pari Passu Lien
Document, or (ii) the perfection or priority of any Lien granted to the
Collateral Trustee for the benefit of the Secured Parties under any of the
Security Documents.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or

 

3



--------------------------------------------------------------------------------

(d) any other document setting forth the manner of election or duties of the
officers, directors, managers or other similar persons, or the designation,
amount or relative rights, limitations and preference of the Capital Stock of a
Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Pledged Certificated Stock” means all certificated securities and any other
Equity Interests of any Person evidenced by a certificate, instrument or other
similar document (as defined in the UCC), in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including all Equity Interests listed on Schedule 3
that are certificated.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all instruments evidencing
Indebtedness described on Schedule 3, issued by the obligors named therein.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any equity interests of any Person owned by
any Grantor that is not Pledged Certificated Stock, including all right, title
and interest of any Grantor as a limited or general partner in any partnership
not constituting Pledged Certificated Stock or as a member of any limited
liability company, all right, title and interest of any Grantor in, to and under
any Organization Document of any partnership or limited liability company to
which it is a party, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3, to the extent such interests constitute
Equity Interests that are not certificated.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

4



--------------------------------------------------------------------------------

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any specified Person.

“Registered Intellectual Property” means Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued by, filed with, or recorded by a Governmental Authority anywhere in the
world.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its Property is subject.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Collateral Trustee’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

Section 1.2.    Certain Other Terms.

(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b)    Other Interpretive Provisions.

(i)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

5



--------------------------------------------------------------------------------

(ii)    The Agreement. The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii)    Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv)    Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v)    Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Pari Passu Lien Documents, shall be deemed to include all subsequent
amendments thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Pari Passu Lien Documents.

(vi)    Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

RESERVED

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1.    Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests (to the extent of such right, title or interest) and, for the
avoidance of doubt, wheresoever located, is collectively referred to as the
“Collateral”:

(a)    all accounts, chattel paper, deposit accounts, documents, equipment,
general intangibles, Intellectual Property, instruments, inventory, investment
property, letters of credit, letter of credit rights and any supporting
obligations related to any of the foregoing;

(b)    the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Collateral Trustee pursuant to Section 5.8;

 

6



--------------------------------------------------------------------------------

(c)    all books and records pertaining to the other property described in this
Section 3.1;

(d)    all cash or Cash Equivalents;

(e)    all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(f)    all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(g)    to the extent not otherwise included, all proceeds of the foregoing.

Notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Assets, and Excluded Assets shall not be deemed to constitute
“Collateral.” If any property of any Grantor shall cease to be “Excluded
Assets,” a Lien on and security interest shall be deemed immediately granted
thereon under this Agreement in favor of the Collateral Trustee for the benefit
of the Secured Parties, and such property shall constitute “Collateral”
hereunder.

Section 3.2.    Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Pari Passu
Lien Obligations, hereby grants to the Collateral Trustee for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to the
Collateral Trustee and the Secured Parties:

Section 4.1.    Title; No Other Liens; Enforceability. Except for the Lien
granted to the Collateral Trustee pursuant to this Agreement and other Permitted
Liens, such Grantor owns each item of the Collateral free and clear of any and
all Liens or claims of others. Such Grantor (a) is the record and beneficial
owner of the Collateral pledged by it hereunder constituting instruments or
Pledged Certificated Stock and (b) has the power to grant a security interest in
each item of Collateral granted by it hereunder. This Agreement constitutes a
legal valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 4.2.    Perfection and Priority. The security interest granted pursuant
to this Agreement constitutes a valid and continuing perfected security interest
in favor of the Collateral Trustee for the benefit of the Secured Parties in all
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security

 

7



--------------------------------------------------------------------------------

interest may be perfected by filing a financing statement under the UCC, the
completion of the filings and other actions specified on Schedule 2 (which, in
the case of all filings and other documents referred to on such schedule, have
been delivered to the Collateral Trustee in completed and duly authorized form),
(ii) with respect to any deposit account, the execution of Control Agreements,
(iii) in the case of all Copyrights, Trademarks and Patents for which UCC
filings are insufficient for perfection, all appropriate filings having been
made with the Applicable IP Office, (iv) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to the Collateral Trustee over such
letter-of-credit rights and (v) with respect to any items of Collateral
constituting an interest in Real Estate, the completion of all steps necessary
for the creation and/or perfection of a security interest therein. Such security
interest shall be prior to all other Liens on the Collateral as to which
perfection and priority is governed by the UCC except for Permitted Liens that
may have priority over the Collateral Trustee’s Lien by operation of law or
permitted pursuant to the Notes Indenture.

Section 4.3.    Pledged Collateral.

(a)    Schedule 3 lists (i) all Pledged Stock of such Grantor and (ii) all
Pledged Debt Instruments of such Grantor having a face amount in excess of
$4,000,000.

(b)    The Pledged Stock pledged by such Grantor hereunder is listed on Schedule
3 and, in the case of Pledged Stock in a direct Subsidiary of such Grantor,
(i) constitutes that percentage of the issued and outstanding equity of each
class of each issuer thereof as set forth on Schedule 3 and (ii) has been duly
authorized and validly issued, and is fully paid and nonassessable (to the
extent such concepts are applicable thereto).

(c)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Trustee shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock to the same extent as such Grantor, and upon
the transfer of the entire interest of such Grantor, such Grantor shall cease to
be a holder of such Pledged Stock.

Section 4.4.    Instruments and Tangible Chattel Paper Evidencing Accounts. No
amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Collateral Trustee, properly endorsed for transfer, to the
extent delivery is required by Section 5.5(a). The names of the obligors,
amounts owing, due dates and other information with respect to its accounts and
chattel paper are and will be correctly stated in all records of such Grantor
relating thereto and in all invoices with respect thereto furnished to the
Collateral Trustee by such Grantor from time to time. As of the time when each
account or each item of chattel paper arises, such Grantor shall be deemed to
have represented and warranted that such account or chattel paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

 

8



--------------------------------------------------------------------------------

Section 4.5.    Intellectual Property.

(a)    Schedule 4 lists all (i) Registered Intellectual Property owned by such
Grantor in its own name and (ii) all IP Licenses under which a Grantor is the
exclusive licensee of Registered Intellectual Property owned by a third party.

(b)    All Material Intellectual Property is unexpired and has not been
abandoned, and to the knowledge of Grantor, is valid and enforceable. All
Material Intellectual Property does not infringe the Intellectual Property
rights of any other Person except as would not reasonably be expected to have a
Material Adverse Effect.

(c)    Except with respect to ordinary course office actions issued with respect
to pending applications by the United States Patent and Trademark Office and
similar offices, no holding, decision or judgment has been rendered by any
Governmental Authority which as of the date hereof would limit, cancel or
question the validity of, or such Grantor’s rights in, any Intellectual Property
in any respect that would reasonably be expected to have a Material Adverse
Effect.

(d)    No action or proceeding is pending, or to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on any Intellectual Property.

Section 4.6.    Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (other than commercial tort claims that have
requested damages of less than $2,000,000 individually or $4,000,000 in the
aggregate) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 4.7.    Letter-of-Credit Rights. Schedule 5 lists all letter-of-credit
rights of such Grantor in excess of $2,000,000.

Section 4.8.    Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.9.    Enforcement. No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Collateral Trustee of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral except: (i) as may be required under the terms of the
Intercreditor Agreements or Collateral Trust Agreement, (ii) as may be required
in connection with the disposition of any portion of the Pledged Collateral by
laws affecting the offering and sale of securities generally, (iii) any
approvals that may be required to be obtained from any bailees or landlords to
collect the Collateral, (iv) any notices to and or consents of Persons party to
any Contractual Obligation as may be required by the terms thereof in connection
with any assignment thereof (it being understood that no such notice or consent
is required to be given to any account debtor in connection with the pledge
and/or assignment of any payment obligations of such account debtor under any
such Contractual Obligations (other than, solely in the case of any account
debtor that is a Governmental Authority, any notices or other consents required
in order

 

9



--------------------------------------------------------------------------------

for any transferee to directly enforce any interest against such Governmental
Authority)), and (v) permits, notices to or filings with Governmental
Authorities as may be required in connection with the sale or disposition of any
property.

ARTICLE V

COVENANTS

Each Grantor covenants and agrees with the Collateral Trustee that as long as
any Pari Passu Lien Obligation remains outstanding and unless the Collateral
Trustee otherwise consents in writing:

Section 5.1.    Maintenance of Perfected Security Interest; Further
Documentation and Consents.

(a)    Such Grantor shall not use or permit any Collateral to be used in
violation of: (i) any provision of any Pari Passu Lien Document or (ii) any
Requirement of Law or any policy of insurance covering the Collateral if such
violation would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons. Such Grantor will
furnish to the Collateral Trustee statements and schedules further identifying
and describing the assets and property of such Grantor and such other reports in
connection therewith as the Collateral Trustee may reasonably request.

(c)    At any time and from time to time or upon the reasonable written request
of the Collateral Trustee (at the sole expense of such Grantor), such Grantor
shall, for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, (i) promptly and duly
execute and deliver, and have recorded, such further documents, including the
filing of any financing statement or amendment under the UCC (or other filings
under similar Requirements of Law) in effect in any jurisdiction with respect to
the security interest created hereby and (ii) take such further action as the
Collateral Trustee may reasonably request, including (A) using its commercially
reasonable efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Collateral Trustee of any material
Contractual Obligation, including any material IP License, held by such Grantor
and to enforce the security interests granted hereunder and (B) executing and
using its commercially reasonable efforts to deliver any Control Agreements with
respect to deposit accounts and securities accounts included in the Collateral.

(d)    Such Grantor will not authorize the filing of any financing statement
naming it as debtor covering all or any portion of the Collateral owned by it,
except for financing statements (i) naming the Collateral Trustee on behalf of
the Secured Parties as the secured party, and (ii) in respect to other Permitted
Liens. Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement described in subclause (i) of this clause (d) without the prior
written consent of the Collateral Trustee, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

 

10



--------------------------------------------------------------------------------

Section 5.2.    Pledged Collateral.

(a)    Delivery of Pledged Collateral. Such Grantor shall (i) deliver to the
Collateral Trustee, in suitable form for transfer and in form and substance
satisfactory to the Collateral Trustee, (A) all Pledged Certificated Stock and
(B) all Pledged Debt Instruments having a face amount in excess of $4,000,000,
and (ii) maintain all other Pledged Investment Property in a Controlled
Securities Account.

(b)    Event of Default. During the continuance of an Event of Default, the
Collateral Trustee shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(c)    Cash Distributions with respect to Pledged Collateral. Except as provided
in Article VI, and subject to the limitations set forth in the Notes Indenture,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d)    Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would result in any violation of any
provision of any Pari Passu Lien Document.

Section 5.3.    Accounts. Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

Section 5.4.    Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 5.5.    Delivery of Instruments and Tangible Chattel Paper and Control
of Investment Property and Letter-of-Credit Rights.

(a)    If any amount in excess of $4,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by an
instrument, such Grantor shall deliver such instrument to the Collateral
Trustee, together with such endorsements in-blank as may be reasonably requested
by the Collateral Trustee. If an Event of Default has occurred and is
continuing, if requested by the Collateral Trustee, the Grantors shall deliver
originals of all instruments constituting Collateral to the Collateral Trustee.

(b)    With respect to any tangible chattel paper included in the Collateral,
each Grantor shall use efforts to deliver such tangible chattel paper to the
Collateral Trustee, duly endorsed in blank; provided that such delivery
requirement shall not apply to (i) any tangible

 

11



--------------------------------------------------------------------------------

chattel paper having a face amount of less than $7,500,000 and (ii) any tangible
chattel paper relating to accounts receivable payable by a Person that is not a
Grantor that are due to a Grantor within 60 days of sale and that arise in the
ordinary course of business pursuant to forms of sales documentation containing
a grant or reservation of security interest clause in favor of a Grantor;
provided, further, however, that at any time that an Event of Default has
occurred and is continuing such Grantor shall at the request of the Collateral
Trustee (i) mark all such tangible chattel paper with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
security interest of Wells Fargo Bank, National Association, as Collateral
Trustee” and/or (ii) deliver all such tangible chattel paper to the Collateral
Trustee, duly endorsed in blank.

(c)    Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Collateral Trustee, the ABL Collateral Agent (so long as such grant to
the ABL Collateral Agent is subject to the terms of the ABL Intercreditor
Agreement) or the First Lien Debt Collateral Agent (so long as such grant to the
First Lien Debt Collateral Agent is subject to the terms of the Senior-Junior
Intercreditor Agreement).

(d)    If such Grantor is or becomes the beneficiary of a letter of credit that
is (i) not a supporting obligation of any Collateral and (ii) in excess of
$2,000,000, such Grantor shall promptly (and in any event on or prior to the
date by which financial statements are required to be delivered with respect to
the fiscal quarter in which the Grantor became the beneficiary of such letter of
credit) notify the Collateral Trustee thereof and use commercially reasonable
efforts to enter into a Contractual Obligation with the Collateral Trustee, the
issuer of such letter of credit or any nominated person with respect to the
letter-of-credit rights under such letter of credit. Such Contractual Obligation
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC). Such Contractual
Obligation shall also direct all payments thereunder to a Cash Collateral
Account. The provisions of the Contractual Obligation shall be in form and
substance reasonably satisfactory to the Collateral Trustee.

Section 5.6.    Intellectual Property.

(a)    If any Grantor shall become the owner of any Registered Intellectual
Property (not already identified on Schedule 4), such Grantor shall promptly
(and in any event on or prior to the date by which financial statements are
required to be delivered with respect to the fiscal quarter in which the Grantor
became the owner of such Registered Intellectual Property) execute and deliver
to the Collateral Trustee in form and substance reasonably acceptable to the
Collateral Trustee and suitable for filing in the Applicable IP Office the
short-form intellectual property security agreements in the form attached hereto
as Annex 3 for all such Registered Intellectual Property of such Grantor.

(b)    Unless such Grantor determines that the use, pursuit or maintenance of
such Trademark, Patent, Copyright or Trade Secret is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof would not
reasonably be expected to have a Material Adverse Effect, such Grantor shall
(i) (1) continue to use each Trademark included in the Material Intellectual
Property in order to maintain such Trademark in full force and effect with
respect to each class of goods for which such Trademark is currently used, free
from any claim of abandonment for nonuse, (2) maintain at least the same
standards of quality of products and

 

12



--------------------------------------------------------------------------------

services offered under such Trademark as are currently maintained, (3) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law and (4) not adopt or use any
other Trademark that is confusingly similar or a colorable imitation of such
Trademark unless the Collateral Trustee shall obtain a perfected security
interest in such other Trademark pursuant to this Agreement and (ii) not do any
act or omit to do any act whereby: (w) such Trademark (or any goodwill
associated therewith) may become destroyed, invalidated, impaired or harmed in
any way, (x) any Patent included in the Material Intellectual Property may
become forfeited, misused, unenforceable, abandoned or dedicated to the public,
(y) any portion of the Copyrights included in the Material Intellectual Property
may become invalidated, otherwise impaired or fall into the public domain or
(z) any Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable.

(c)    Unless such Grantor determines that the use, pursuit or maintenance of
such registration or recordation is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not reasonably be expected to
have a Material Adverse Effect, such Grantor shall (i) notify the Collateral
Trustee promptly if it knows that any application or registration relating to
any Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office); and (ii) take all actions that are commercially reasonable to maintain
and pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Material Intellectual Property.

(d)    Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto.

Section 5.7.    Notices. Such Grantor shall promptly notify the Collateral
Trustee in writing of its acquisition of any interest hereafter in property that
is, or is proceeds or products of, farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

Section 5.8.    Notice of Commercial Tort Claims. Such Grantor agrees that, if
it shall acquire or have any commercial tort claim with requested damages in
excess of $2,000,000 individually or $4,000,000 in the aggregate, (i) such
Grantor shall, promptly (but in any event no later than the next date for
delivery of financial statements under Section 4.3 of the Notes Indenture),
deliver to the Collateral Trustee, in each case in form and substance
satisfactory to the Collateral Trustee, a notice of the existence and nature of
such commercial tort claims and a supplement to Schedule 1 containing a specific
description of such commercial tort claims, (ii) Section 3.1 shall apply to such
commercial tort claims and (iii) such Grantor shall execute and deliver to the
Collateral Trustee, in each case in form and substance satisfactory to the
Collateral Trustee, any document, and take all other action, deemed by the
Collateral Trustee to be reasonably

 

13



--------------------------------------------------------------------------------

necessary or appropriate for the Collateral Trustee to obtain, on behalf of the
Secured Parties, a perfected security interest having at least the priority set
forth in Section 4.2 in all such commercial tort claims. Any supplement to
Schedule 1 delivered pursuant to this Section 5.8 shall, after the receipt
thereof by the Collateral Trustee, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

Section 5.9.    No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Collateral Trustee provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral
Trustee of any one or more of such rights, powers or remedies.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1.    Code and Other Remedies.

(a)    UCC Remedies. During the continuance of an Event of Default, the
Collateral Trustee may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Pari Passu Lien Obligation, all rights
and remedies of a secured party under the UCC or any other applicable law.

(b)    Disposition of Collateral. Without limiting the generality of the
foregoing, the Collateral Trustee may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys): (i) enter upon the premises where any
Collateral is located during normal business hours, without any obligation to
pay rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on the Collateral Trustee’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(or enter into Contractual Obligations to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Collateral
Trustee shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

(c)    Management of the Collateral. Each Grantor further agrees that during the
continuance of any Event of Default, (i) at the Collateral Trustee’s request, it
shall assemble the Collateral (including any books and records) and make it
available to the Collateral Trustee at places that the Collateral Trustee shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, the Collateral Trustee also has the right to require
that each Grantor store and keep any Collateral pending further action by the
Collateral Trustee

 

14



--------------------------------------------------------------------------------

and, while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the
Collateral Trustee is able to sell, assign, convey or transfer any Collateral,
the Collateral Trustee shall have the right to hold or use such Collateral to
the extent that it deems appropriate for the purpose of preserving the
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Trustee and (iv) the Collateral Trustee may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of the Collateral Trustee’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Collateral Trustee shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Collateral Trustee.

(d)    Application of Proceeds. The Collateral Trustee shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Collateral Trustee and any
Secured Party hereunder, including reasonable attorneys’ fees and disbursements,
to the payment in whole or in part of the Pari Passu Lien Obligations, as set
forth in the Collateral Trust Agreement, and only after such application and
after the payment by the Collateral Trustee of any other amount required by any
applicable Intercreditor Agreement or any Requirement of Law, shall the
Collateral Trustee be required to pay the surplus, if any, to any Grantor.

(e)    Direct Obligation. Neither the Collateral Trustee nor any Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, or any other Person with respect to the payment of
the Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of the Collateral Trustee and any Secured Party under any
Pari Passu Lien Document shall be cumulative, may be exercised individually or
concurrently and are not exclusive of any other rights or remedies provided by
any Requirement of Law. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Trustee or any Secured Party,
any valuation, stay, appraisement, extension, redemption or similar laws and any
and all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(f)    Commercially Reasonable. To the extent that applicable Requirements of
Law impose duties on the Collateral Trustee to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Trustee to do any of the
following:

(i)    fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Collateral Trustee to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

 

15



--------------------------------------------------------------------------------

(ii)    fail to obtain Permits, or other consents, for access to any Collateral
to sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii)    fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv)    advertise dispositions of any Collateral through publications or media
of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

(v)    exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Collateral
Trustee, obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Collateral Trustee in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi)    dispose of assets in wholesale rather than retail markets;

(vii)    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii)    purchase insurance or credit enhancements to insure the Collateral
Trustee against risks of loss, collection or disposition of any Collateral or to
provide to the Collateral Trustee a guaranteed return from the collection or
disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral
Trustee that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 6.1.

(g)    IP Licenses. For the purpose of enabling the Collateral Trustee to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Collateral Trustee shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Trustee, for the

 

16



--------------------------------------------------------------------------------

benefit of the Secured Parties, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, to use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all Real Estate of such Grantor.

Section 6.2.    Accounts and Payments in Respect of General Intangibles.

(a)    In addition to, and not in substitution for, any similar requirement in
the Notes Indenture, if required by the Collateral Trustee at any time during
the continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Trustee, in
a Cash Collateral Account, subject to withdrawal by the Collateral Trustee as
provided in Section 6.4. Until so turned over, such payment shall be held by
such Grantor in trust for the Collateral Trustee, segregated from other funds of
such Grantor. Each such deposit of proceeds of accounts and payments in respect
of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(b)    At any time during the continuance of an Event of Default:

(i)    each Grantor shall, upon the Collateral Trustee’s request, deliver to the
Collateral Trustee all original and other documents evidencing, and relating to,
the Contractual Obligations and transactions that gave rise to any account or
any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Collateral Trustee
and that payments in respect thereof shall be made directly to the Collateral
Trustee; and

(ii)    the Collateral Trustee may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles and, in
its own name or in the name of others, communicate with account debtors to
verify with them to the Collateral Trustee’s satisfaction the existence, amount
and terms of any account or amounts due under any general intangible. In
addition, the Collateral Trustee may at any time enforce such Grantor’s rights
against such account debtors and obligors of general intangibles.

(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Pari Passu Lien
Document or the receipt by any Secured Party of any payment relating thereto,
nor shall any Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise

 

17



--------------------------------------------------------------------------------

to an account or a payment in respect of a general intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 6.3.    Pledged Collateral.

(a)    Voting Rights. During the continuance of an Event of Default, upon notice
by the Collateral Trustee to the relevant Grantor or Grantors, the Collateral
Trustee or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Trustee may determine), all without liability
except to account for property actually received by it; provided, however, that
the Collateral Trustee shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(b)    Dividends and Payments on Pledged Collateral. During the continuance of
an Event of Default, all dividends, distributions and other payments in respect
of any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Collateral Trustee to hold as Pledged Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Trustee, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Collateral Trustee as Pledged Collateral in the same
form as so received (with any necessary endorsement).

(c)    Proxies. In order to permit the Collateral Trustee to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Trustee all such proxies,
dividend payment orders and other instruments as the Collateral Trustee may from
time to time reasonably request and (ii) without limiting the effect of clause
(i) above, such Grantor hereby grants to the Collateral Trustee an irrevocable
proxy to vote all or any part of the Pledged Collateral and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the release in
full of the liens granted hereunder.

 

18



--------------------------------------------------------------------------------

(d)    Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
comply with any instruction received by it from the Collateral Trustee in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement, and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so
complying.

Section 6.4.    Proceeds to be Turned over to and Held by Collateral Trustee. If
an Event of Default has occurred and is continuing and the Collateral Trustee
has requested the Grantors to segregate Collateral in accordance with this
Section 6.4, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for the
Collateral Trustee and the Secured Parties, segregated from other funds of such
Grantor, and, if requested by the Collateral Trustee, shall, promptly upon
receipt by any Grantor, be turned over to the Collateral Trustee in the exact
form received (with any necessary endorsement). If an Event of Default has
occurred and is continuing and the Collateral Trustee has elected to hold all
cash or Cash Equivalents constituting Collateral in a Cash Collateral Account,
all Collateral constituting cash or Cash Equivalents received by the Collateral
Trustee shall be held by the Collateral Trustee in a Cash Collateral Account.
All proceeds being held by the Collateral Trustee in a Cash Collateral Account
(or by such Grantor in trust for the Collateral Trustee) shall continue to be
held as collateral security for the Pari Passu Lien Obligations and shall not
constitute payment thereof until applied as provided in the Notes Indenture.

Section 6.5.    Sale of Pledged Collateral.

(a)    Each Grantor recognizes that the Collateral Trustee may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Trustee shall be under no obligation to delay a sale of any Pledged Collateral
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

(b)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law. Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to the Collateral Trustee and the Secured
Parties, that the Collateral Trustee and the Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained herein shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for

 

19



--------------------------------------------------------------------------------

a defense that no Event of Default has occurred under the Notes Indenture. Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by the Collateral
Trustee.

Section 6.6.    Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of any Collateral are
insufficient to pay the Pari Passu Lien Obligations and the reasonable fees and
disbursements of any attorney employed by the Collateral Trustee or any Secured
Party to collect such deficiency.

ARTICLE VII

COLLATERAL TRUSTEE

Section 7.1.    Collateral Trustee’s Appointment as Attorney-in-Fact.

(a)    Each Grantor hereby irrevocably constitutes and appoints the Collateral
Trustee and any Related Person thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Pari Passu Lien
Documents, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of the
Pari Passu Lien Documents at any time that an Event of Default shall be
continuing, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Trustee and its Related Persons the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any of the following when an Event of Default shall be continuing:

(i)    in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii)    in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Collateral
Trustee may request to evidence, effect, publicize or record the Collateral
Trustee’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Notes Indenture or Collateral Trust Agreement (including all or any
part of the premiums therefor and the costs thereof);

(iv)    execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or any document otherwise necessary or
appropriate in order to evidence the sale of any Collateral;

 

20



--------------------------------------------------------------------------------

(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Trustee or as the Collateral Trustee shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
with respect to any Collateral and, in connection therewith, give such
discharges or releases as the Collateral Trustee may deem appropriate,
(G) assign any Intellectual Property owned by the Grantors or any IP Licenses of
the Grantors throughout the world on such terms and conditions and in such
manner as the Collateral Trustee shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, assign, convey, transfer or
grant a Lien on, make any Contractual Obligation with respect to and otherwise
deal with, any Collateral as fully and completely as though the Collateral
Trustee were the absolute owner thereof for all purposes and do, at the
Collateral Trustee’s option, at any time or from time to time, all acts and
things that the Collateral Trustee deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Pari Passu Lien Documents, all as fully and
effectively as such Grantor might do; or

(vi)    If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, at the Collateral Trustee’s option, but without any
obligation to do so, may perform or comply, or otherwise cause performance or
compliance, such Contractual Obligation.

(b)    The expenses of the Collateral Trustee incurred in connection with
actions undertaken as provided in this Section 7.1 shall be payable by such
Grantor to the Collateral Trustee on demand pursuant to Section 7.6 of the Notes
Indenture.

(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2.    Authorization to File Financing Statements. Each Grantor
authorizes the Collateral Trustee and its Related Persons, at any time and from
time to time, to file or record financing statements, amendments thereto, and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as the Collateral Trustee reasonably
determines appropriate to perfect the security interests of the Collateral
Trustee under this Agreement, and such financing statements and amendments
(i) indicate such Grantor’s Collateral (1) as all assets of the Grantor or words
of similar effect, regardless of whether any

 

21



--------------------------------------------------------------------------------

particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates.
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for Collateral Trustee to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof. For the avoidance of
doubt, notwithstanding the authorization set forth in this Section 7.2, the
Collateral Trustee will not be obligated to file or re-file or record or
re-record any financing statements.

Section 7.3.    Authority of Collateral Trustee. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Trustee under this Agreement
with respect to any action taken by the Collateral Trustee or the exercise or
non-exercise by the Collateral Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Trustee and the Secured
Parties, be governed by the Notes Indenture, the Collateral Trust Agreement and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Trustee and the Grantors, the
Collateral Trustee shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

Section 7.4.    Duty; Obligations and Liabilities.

(a)    Duty of Collateral Trustee. The Collateral Trustee’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the Collateral
Trustee deals with similar property for its own account. The powers conferred on
the Collateral Trustee hereunder are solely to protect the Collateral Trustee’s
interest in the Collateral and shall not impose any duty upon the Collateral
Trustee to exercise any such powers. The Collateral Trustee shall be accountable
only for amounts that it receives as a result of the exercise of such powers,
and neither it nor any of its Related Persons shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. In addition, the Collateral Trustee shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Collateral Trustee in good faith.

(b)    Obligations and Liabilities with respect to Collateral. No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action

 

22



--------------------------------------------------------------------------------

whatsoever with regard to any Collateral. The powers conferred on the Collateral
Trustee hereunder shall not impose any duty upon any Secured Party to exercise
any such powers. The Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

Section 7.5.    Account Verification. The Collateral Trustee may at any time
(but only after providing the Company three (3) Business Days’ prior notice
thereof or such lesser time as may be agreed to by the applicable Grantor,
unless an Event of Default has occurred and is continuing, in which case no
notice shall be required), in the Collateral Trustee’s own name, in the name of
a nominee of the Collateral Trustee, or in the name of any Grantor communicate
(by mail, telephone, facsimile or otherwise) with the account debtors of any
such Grantor, parties to contracts with any such Grantor and obligors in respect
of instruments of any such Grantor to verify with such Persons, to the
Collateral Trustee’s satisfaction, the existence, amount, terms of, and any
other matter relating to, accounts, instruments, chattel paper, payment
intangibles and/or other receivables.

ARTICLE VIII

MISCELLANEOUS

Section 8.1.    Reinstatement. Each Grantor agrees that, if any payment made by
the Company or any Subsidiary or other Person and applied to the Pari Passu Lien
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of any Collateral are required to be returned by any
Secured Party to the Company or any Subsidiary or other Person, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause (and
including pursuant to any settlement entered into by a Secured Party in its
discretion), then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

Section 8.2.    Release of Collateral.

(a)    At the time provided in Section 4.1(a) or Section 4.4 of the Collateral
Trust Agreement, the Collateral shall be released from the Lien created hereby
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Trustee and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
Each Grantor is hereby authorized to file UCC amendments at such time evidencing
the termination of the Liens so released in accordance with Section 4.1(a) or
Section 4.4, as applicable,

 

23



--------------------------------------------------------------------------------

of the Collateral Trust Agreement. At the request of any Grantor following any
such termination, Collateral Trustee shall deliver to such Grantor any
Collateral of such Grantor held by the Collateral Trustee hereunder and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

(b)    If the Collateral Trustee shall be directed or permitted pursuant to
Section 4.1 or Section 4.4 of the Collateral Trust Agreement to release any Lien
or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, Sections 4.1 and Section 4.4 of the Collateral Trust Agreement. In
connection therewith, the Collateral Trustee, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.

(c)    At the request of the Company, a Grantor shall be released from its
obligations hereunder (and the Liens granted by such Grantor shall be released)
in the event that such Grantor shall be released from its obligations as a
Guarantor pursuant to Section 10.5 of the Notes Indenture and the requirements
of any other Pari Passu Lien Documents. In connection therewith, the Collateral
Trustee, at the request of any Grantor, shall execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
release.

Section 8.3.    Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Pari Passu Lien Obligations.
If any Pari Passu Lien Obligation is not paid when due, or upon any Event of
Default, the Collateral Trustee may, at its sole election, proceed directly and
at once, without notice, against any Grantor and any Collateral to collect and
recover the full amount of any Pari Passu Lien Obligation then due, without
first proceeding against any other Grantor or any other Collateral and without
first joining any other Grantor or in any proceeding.

Section 8.4.    No Waiver by Course of Conduct. No Secured Party shall by any
act (except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5.    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 7.1 of the Collateral Trust Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by the Collateral Trustee and
each Grantor directly affected thereby.

 

24



--------------------------------------------------------------------------------

Section 8.6.    Additional Grantors; Additional Pledged Collateral.

(a)    Joinder Agreements. If, at the option of the Company or as required
pursuant to Section 4.15 of the Notes Indenture or Section 7.20 of the
Collateral Trust Agreement, the Company shall cause any Subsidiary that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Collateral Trustee a Joinder Agreement substantially in the form of Annex
2 and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Grantor party hereto on the Issue Date.

(b)    Pledge Amendments. If any Pledged Collateral is acquired by a Grantor
after the Issue Date, such Grantor shall deliver a pledge amendment duly
executed by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes the Collateral Trustee to attach each
Pledge Amendment to this Agreement.

Section 8.7.    Notices. All notices, requests and demands to or upon the
Collateral Trustee or any Grantor hereunder shall be effected in the manner
provided for in Section 7.7 of the Collateral Trust Agreement; provided,
however, that any such notice, request or demand to or upon any Grantor shall be
addressed to the Company’s notice address set forth therein.

Section 8.8.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Trustee.

Section 8.9.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The words “execution,”
“executed,” “signed,” “signature,” “delivery” and words of like import in or
relating to this Agreement or any document to be signed in connection with this
Agreement shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, and the parties hereto consent to conduct the transactions contemplated
hereunder by electronic means.

Section 8.10.    Severability. Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

Section 8.11.    Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York (including Section 5-1401 of
the General Obligations Law but otherwise without regard to conflicts or choice
of law principles).

Section 8.12.    Intercreditor Agreements. Anything herein to the contrary
notwithstanding, the liens and security interests securing the Pari Passu Lien
Obligations hereunder and the exercise of any right or remedy with respect
thereto are subject to the provisions of the Intercreditor Agreements. In the
event of any conflict between the terms of this Agreement and

 

25



--------------------------------------------------------------------------------

the terms of the Intercreditor Agreements, the terms of the Intercreditor
Agreements shall govern and control. It is acknowledged and understood that the
Grantors may be required, pursuant to the Intercreditor Agreements or the
Collateral Trust Agreement, to grant “control” (within the meaning of the
applicable provisions of the UCC) over certain items of Collateral that are also
required to be subject to the “control” of the Collateral Trustee hereunder. The
relative priorities of any Collateral required to be subject to the “control” of
multiple secured parties shall be determined in accordance with the
Intercreditor Agreements. Delivery of possessory Collateral required to be made
by the Grantors hereunder shall be deemed satisfied if delivered as required
under the applicable Intercreditor Agreement.

Section 8.13.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY PARI
PASSU LIEN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER SOUNDING IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

Section 8.14.    Submission to Jurisdiction. Any legal action or proceeding with
respect to this Agreement shall be brought exclusively in the courts of the
State of New York located in The City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Grantor executing this Agreement
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Collateral Trustee to commence
any proceeding in the federal or state courts of any other jurisdiction to the
extent the Collateral Trustee determines that such action is necessary or
appropriate to exercise its rights or remedies under the Pari Passu Lien
Documents. The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum
non-conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF. each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

UNISYS CORPORATION,

as a Grantor

By:  

/s/ Michael M. Thomson

Name:   Michael M. Thomson Title:   Senior Vice President and Chief Financial
Officer UNISYS HOLDING CORPORATION, as a Grantor By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President UNISYS NPL, INC., as a Grantor By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President UNISYS AP INVESTMENT COMPANY I, as a
Grantor By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President

 

ACCEPTED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

/s/ Stefan Victory

Name:   Stefan Victory Title:   Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TO

SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of ________ __, 20__, is delivered pursuant to
Section 8.6 of the Security Agreement, dated as of October 29, 2020, by Unisys
Corporation, the undersigned Grantor and the other Persons from time to time
party thereto as Grantors in favor of Wells Fargo Bank, National Association, as
Collateral Trustee for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.

The undersigned hereby agrees that (i) this Pledge Amendment may be attached to
the Security Agreement, (ii) the information listed on Annex 1-A to this Pledge
Amendment is hereby added to the information set forth in Schedules 1, 2, and 3
to the Security Agreement and (iii) the Pledged Collateral listed on Annex 1-A
hereto shall be and become part of the Collateral referred to in the Security
Agreement and shall secure all Pari Passu Lien Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4.1, 4.2, 4.3 and 4.9 of the Security
Agreement is true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof as if made on
and as of such date.

 

[GRANTOR]

By:  

             

Name:   Title:  

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

         

Name:   Title:  



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

  

CLASS

  

CERTIFICATE

NO(S)

  

PAR
VALUE

  

NUMBER OF
SHARES,
UNITS OR
INTERESTS

  

PERCENTAGE
OF SHARES
PLEDGED

                                                           

PLEDGED DEBT INSTRUMENTS

 

ISSUER

  

DESCRIPTION

OF DEBT

  

CERTIFICATE

NO(S)

  

FINAL
MATURITY

  

PRINCIPAL
AMOUNT

                                               



--------------------------------------------------------------------------------

ANNEX 2

TO

SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of ________ __, 20__, is delivered pursuant to
Section 8.6 of the Security Agreement, dated as of October 29, 2020, by Unisys
Corporation and the other Persons from time to time party thereto as Grantors in
favor of Wells Fargo Bank, National Association, as Collateral Trustee
(“Collateral Trustee”) for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.

By executing and delivering this Joinder Agreement and a Pledge Amendment, the
undersigned, as provided in Section 8.6 of the Security Agreement, hereby
becomes a party to the Security Agreement as a Grantor thereunder with the same
force and effect as if originally named as a Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Pari Passu Lien Obligations of the
undersigned, hereby grants to the Collateral Trustee for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Security
Agreement.

The information set forth in Annex 1-A to the Pledge Amendment is hereby added
to the information set forth in Schedules 1, 2, and 3 to the Security Agreement.
By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Security Agreement and
that the Pledged Collateral listed on Annex 1-A to the Pledge Amendment shall be
and become part of the Collateral referred to in the Security Agreement and
shall secure all Pari Passu Lien Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Security Agreement applicable to
it is true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof as if made
on and as of such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[Additional Grantor] By:  

         

Name:   Title:  

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

         

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX 3

TO

SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”) in favor of Wells Fargo
Bank, National Association, as collateral trustee (in such capacity, together
with its successors and permitted assigns, “Collateral Trustee”) for the Secured
Parties.

W I T N E S S E T H:

WHEREAS, the Company and each of the Subsidiary Guarantors party thereto have
entered into that certain Indenture, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”),”), with Wells Fargo Bank, National Association, as trustee (in
such capacity and together with its successors in such capacity, the “Trustee”),
pursuant to which the Company has issued 6.875% Senior Secured Notes due 2027
(together with any additional notes issued under the Indenture, the “Notes”);

WHEREAS, in connection with the Indenture, the Company, the Trustee and the
Collateral Trustee have entered into that certain Collateral Trust Agreement,
dated as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Collateral Trust Agreement”),
pursuant to which the Secured Parties appointed the Collateral Trustee to act as
collateral trustee on behalf of the Secured Parties pursuant to this Agreement;
and

WHEREAS, each Grantor has agreed, pursuant to a Security Agreement of even date
herewith in favor of the Collateral Trustee (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), to execute and deliver this [Copyright] [Patent] [Trademark]
Security Agreement;

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Trustee, for the ratable benefit of the Secured Parties, as
follows:

Section 1.    Defined Terms. Capitalized terms used herein without definition
are used as defined in the Security Agreement.

Section 2.    Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Pari Passu Lien Obligations of such Grantor, hereby grants to
the Collateral Trustee for the benefit of the

 

1 

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.



--------------------------------------------------------------------------------

Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):

(a)    [all of its Copyrights and all material IP Licenses providing for the
grant by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

(b)    all renewals, reversions and extensions of the foregoing; and

(c)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

or

(a)    [all of its Patents and all material IP Licenses providing for the grant
by or to such Grantor of any right under any Patent, including, without
limitation, those referred to on Schedule 1 hereto;

(b)    all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

or

(a)    [all of its Trademarks and all material IP Licenses providing for the
grant by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;

(b)    all renewals and extensions of the foregoing;

(c)    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and

(d)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

Section 3.    Security Agreement. The security interest granted pursuant to this
[Copyright] [Patent] [Trademark] Security Agreement is granted in conjunction
with the security interest granted to the Collateral Trustee pursuant to the
Security Agreement and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Collateral Trustee with respect



--------------------------------------------------------------------------------

to the security interest in the [Copyright] [Patent] [Trademark] Collateral made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

Section 4.    Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5.    Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The words “execution,” “executed,” “signed,” “signature,” “delivery”
and words of like import in or relating to this [Copyright] [Patent] [Trademark]
Security Agreement or any document to be signed in connection with this
[Copyright] [Patent] [Trademark] Security Agreement shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic
meansmeans.

Section 6.    Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

[GRANTOR],

as Grantor

By:  

         

Name:   Title:  

 

ACCEPTED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION

            as Collateral Trustee

By:  

             

Name:   Title  